M-c-CO'Y, J.
Action to recover commissions on alleged sale of real estate. Verdict for defendant. From an order granting a new trial the defendant appeals.
The motion for new trial, among other things, was based on the insufficiency of the evidence to sustain the verdict. We are of the view that the evidence to sustain the verdict was of such a conflicting nature that different persons might reasonably have drawn different conclusions therefrom. Under such circumstances the order granling a new trial should not be reversed.
Finding no error in (he record, the order appealed from is affirmed.